194 F.3d 152 (D.C. Cir. 1999)
Matthew Noble, Appellantv.United States Parole Commission, Appellee
No. 99-5009
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 21, 1999Decided November 5, 1999

Appeal from the United States District Court for the District of Columbia(No. 95cv00188)
Beverly G. Dyer, Assistant Federal Public Defender, argued the cause for appellant.  With her on the briefs was A.  J. Kramer, Federal Public Defender.
Valinda Jones, Assistant U.S. Attorney, argued the cause  for appellee.  With her on the brief were Wilma A. Lewis,  U.S. Attorney, John R. Fisher, Thomas J. Tourish, Jr., and Robert D. Okun, Assistant U.S. Attorneys.  Mary-Patrice  Brown, Assistant U.S. Attorney, entered an appearance.
Before:  Silberman, Sentelle, and Rogers, Circuit Judges.
Opinion for the Court filed Per Curiam.

Per Curiam:

1
Matthew Noble, a District of Columbia prisoner who was held in federal custody, appeals the district  court's denial of a writ of habeas corpus.  He argues that he  has been deprived of equal protection because other prisoners  were erroneously released earlier than they should have been. We affirm.

I.

2
The District of Columbia is responsible for the custody of  most prisoners who have been convicted of offenses under  D.C. law, but some D.C. offenders are held in the custody of  the federal government.  This case arises from a disparity  between the policies of the U.S. Parole Commission, which  administers parole for prisoners in federal custody, and those  of the D.C. Board of Parole, which administers parole for  convicts in D.C. prisons.1


3
Section 24-206(a) of the District of Columbia Code provides  that prisoners whose parole is revoked shall not receive credit  against their sentences for "street time," that is, the time  they spent on parole.  In 1987, the District of Columbia  enacted D.C. Code § 24-431(a);  without mentioning parole  revocation, it established a general rule that street time shall  be treated the same as time spent in physical custody.  The  U.S. Parole Commission concluded that this new statute did  not affect § 24-206(a).  By contrast, the D.C. Department of  Corrections determined that § 24-431(a) had impliedly repealed the section, and consequently the Board of Parole  began to give prisoners credit for street time even when their parole was revoked.  The new D.C. policy was based on a  misreading of the law, as the D.C. Court of Appeals held in  1997.  After that opinion the Department of Corrections  changed its policy, but it did not make the change retroactive  to people whose sentences had already expired--that is, it did  not attempt to rear rest former inmates whose releases had  been predicated on credit for street time prior to parole  revocation.


4
In 1985, having already compiled a long record of drug  offenses, Noble was convicted in D.C. Superior Court of  distribution of a controlled substance.  At the time, he was a  federal parolee, and the Bureau of Prisons aggregated his  sentences to yield a term of just over nine years, to be served  in federal custody.  He was paroled again in 1988, but in 1993  his parole was revoked.  Pursuant to D.C. Code § 24-206(a),  the Parole Commission refused to credit Noble's street time  against his sentence.  In 1995, Noble petitioned for a writ of  habeas corpus, claiming that the Commission had violated  D.C. law by failing to credit him for his street time.  The writ  was granted, see Noble v. United States Parole Comm'n, 887 F. Supp. 11 (D.D.C. 1995), but on appeal, we certified to the  D.C. Court of Appeals the question of whether the Parole  Commission had properly interpreted the D.C. statute.  Noble v. United States Parole Comm'n, 82 F.3d 1108 (D.C. Cir.  1996).  After that court confirmed that the Commission's  interpretation was correct, see United States Parole Comm'n  v. Noble, 693 A.2d 1084 (D.C. 1997), aff'd, 711 A.2d 85 (D.C.  1998) (en banc), we remanded to the district court for further  proceedings.  The district court denied the writ, see Noble v.  United States Parole Comm'n, 32 F. Supp. 2d 11 (D.D.C.  1998), and Noble appealed.

II.

5
Obviously no longer able to maintain that the Parole Commission has misread the law, Noble instead argues that the  disparity between his treatment and that of prisoners in the  custody of the D.C. Department of Corrections constitutes a  deprivation of the equal protection of the laws.  The difficulty with this argument is that Equal Protection Clause--to be  precise, the equal protection component of the Fifth Amendment's Due Process Clause, cf. Bolling v. Sharpe, 347 U.S. 497 (1954)--does not require that all persons everywhere be  treated alike.  Instead, it imposes the rather more modest  requirement that government not treat similarly situated  individuals differently without a rational basis.  See Cleburne  v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985).Noble cannot show that he has been treated differently from  prisoners under the supervision of the U.S. Parole Commission because all have been treated in exactly the same way.


6
Noble would instead compare himself to prisoners who  were in the custody of the D.C. Department of Corrections  whose parole was revoked but who nevertheless received  credit for street time because their sentences expired before  the D.C. Court of Appeals issued its decision in 1997.  Yet he  is not similarly situated to those prisoners, because he is in  the custody of a different agency of government.  Seeking to  avoid this problem, he asserts "a constitutional right to equal  treatment under law by the government, even where that  treatment is imposed by two different agencies."We think  that assertion is groundless.  If such a right existed, it would  mean that it is unconstitutional for some D.C. criminal cases  to be brought in D.C. courts, while others are brought in  federal court, where harsher sentences may be available.But cf. Hutcherson v. United States, 345 F.2d 964 (D.C. Cir.  1965).  For that matter, it would suggest that every circuit  split is a violation of equal protection.  Both of these propositions are obviously erroneous, and so is Noble's premise.


7
In any event, even if Noble were to be compared to  prisoners in D.C. custody who received credit for street time,  he could not prevail, because the difficulty of rearresting  inmates who have already been released would provide a  rational basis for the disparate treatment.  Neither authority  nor common sense support the proposition that if the government erroneously confers a benefit on some people, then  other people have a constitutional right to receive the same  windfall.  See Tyler v. United States, 929 F.2d 451, 457 (9th Cir. 1991) ("We cannot seriously entertain the argument that  an erroneous statutory interpretation should be perpetuated  simply because it would favor a prisoner who has not yet  benefitted from it.").


8
* * * *


9
The judgment of the district court is affirmed.


10
So ordered.



Notes:


1
 Congress has since transferred the authority of the D.C. Board  of Parole to the U.S. Parole Commission.  See National Capital  Revitalization and Self-Government Act of 1997, Pub. L. No.  105-33, § 11231(a)(1), 111 Stat. 712, 745;  Franklin v. District of  Columbia, 163 F.3d 625, 632 (D.C. Cir. 1998).